STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re WILLS/ABBY, Minors.                                            April 18, 2017

                                                                     No. 334027
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 14-515562-NA


Before: FORT HOOD, P.J., and JANSEN and HOEKSTRA, JJ.

PER CURIAM.

        Respondent E. Wills appeals as of right the trial court’s order terminating his parental
rights to the minor children, EW, JW, and DA, pursuant to MCL 712A.19b(3)(c)(i), (g), and (j).
Because the trial court did not clearly err by terminating respondent’s parental rights, we affirm.

         Respondent’s children previously lived with their mother, E. Abby, in an unfit
environment in which they were subjected to severe physical abuse and neglect. Respondent had
little contact with the children when they resided with Abby. Respondent took custody of DA at
the mother’s request in January 2014, at which time respondent had not seen his children for
months. Although DA’s entire body was covered with welts and lacerations, respondent failed to
obtain medical treatment or notify the police. He consulted a family friend, who notified
Children’s Protective Services (CPS). DA and respondent’s three sons, MW, EW, and JW, were
then removed from their mother’s care and placed in care outside the home. The trial court
terminated the mother’s parental rights at the initial dispositional hearing, but ordered respondent
to participate in reunification services. The case service plan required respondent to attend
parenting classes, individual therapy, and parenting visits, and to secure suitable housing and a
legal source of income.

        Unfortunately, respondent’s participation in services was inconsistent and he ultimately
did not benefit from the services provided. Respondent attended approximately half of the
parenting time visits offered to him. Although respondent interacted favorably with his children
during visits, his interactions deteriorated over time. He did not appear to appreciate the severity
of the abuse his children suffered in Abby’s care; nor did he recognize the need to protect the
children from further contact with their mother. For example, despite knowing that the children
could not have contact with Abby, respondent asked the children to write letters to their mother
and he had them participate in telephone calls with their mother, which upset the children
because of the trauma they experienced in her care. In addition, when respondent agreed to
discuss MW’s inappropriate behavior in his residential treatment program, he began the

                                                -1-
discussion by threatening to whip MW, which caused MW to run out of the room crying.
Respondent completed parenting classes and attended individual therapy, but he did not appear
to benefit from these services, as evinced by his failure to appreciate the harm suffered by his
children. He also tested positive for marijuana during the proceedings. Respondent never
established a stable home for his children, and instead lived a transient lifestyle. Respondent
made little or no effort to find regular employment. He eventually obtained employment at a
restaurant, but his income was insufficient to provide for the children.

        In June of 2016, more than two years after the case began, respondent’s rights to EW,
JW, and DA were terminated pursuant to MCL 712A.19b(3)(c)(i), (g), and (j). In discussing the
statutory grounds for termination, the trial court found that respondent failed to obtain suitable
housing and regular employment. The trial court was also critical of respondent’s parenting of
the children during visits, noting that respondent’s interactions with the children had deteriorated
as the case progressed and that respondent attempted to facilitate contact between the children
and their mother, despite the extensive physical abuse inflicted by Abby. Given respondent’s
failure to benefit from services, his lack of housing, and the danger posed by contact with the
children’s mother, the trial court determined that termination would be in the best interests of
EW, JW, and DA. Consequently, the trial court terminated respondent’s parental rights to EW,
JW, and DA.1 Respondent now appeals as of right.

        Respondent argues on appeal that petitioner failed to present clear and convincing
evidence to support the statutory grounds for termination. Respondent emphasizes the positive
steps he took during the case, noting that he completed parenting classes, that he showed some
progress in his therapeutic goals, and that he was not homeless. According to respondent,
although he was not compliant with services early in the proceedings, his compliance improved
over time and termination of his parental rights was not warranted. We disagree.

        In an action to terminate parental rights, the petitioner must prove by clear and
convincing evidence that at least one statutory ground for termination in MCL 712A.19b(3)
exists. In re Trejo, 462 Mich 341, 350; 612 NW2d 407 (2000). We review the trial court’s
decision for clear error. MCR 3.977(K); In re Trejo, 462 Mich at 356. A finding is clearly
erroneous if we are left with the firm and definite conviction that a mistake was made. In re JK,
468 Mich 202, 209-210; 661 NW2d 216 (2003).

      The trial court terminated respondent’s parental rights pursuant to MCL
712A.19b(3)(c)(i), (g), and (j), which permit termination under the following circumstances:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:


1
 The trial court did not terminate respondent’s parental rights to the eldest child, MW, because
MW was strongly bonded to respondent and the court concluded that termination would not be in
MW’s best interests.


                                                -2-
               (i) The conditions that led to the adjudication continue to exist and there
       is no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                              ***

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                              ***

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

The grounds set forth in MCL 712A.19b(3)(c)(i) have been met “when the conditions that
brought the children into foster care continue to exist despite time to make changes and the
opportunity to take advantage of a variety of services.” In re White, 303 Mich App 701, 710;
846 NW2d 61 (2014). A parent’s failure to participate in, and benefit from, a service plan can
also constitute evidence that a parent will not be able to provide proper care and custody within
the meaning of MCL 712A.19b(g)(3) and that there is a reasonable probability the child will be
harmed if returned to the parent’s home as set forth in MCL 712A.19b(3)(j). In re White, 303
Mich App 710-711.

        In this case, respondent’s children were placed in foster care and adjudicated temporary
wards of the court because they were subjected to severe abuse and neglect in their mother’s
care. Respondent was not consistently involved with the children, and consequently failed to
protect them from their abusive environment. Indeed, even when DA came into respondent’s
care in January of 2014, showing obvious physical signs of abuse, respondent failed to seek
medical care and did not report the matter to authorities. A service plan was prepared to aid
respondent in addressing issues relating to parenting, housing, and income; but, despite ample
opportunity, respondent did not sufficiently benefit from these services to enable him to care for
his children. For instance, respondent never obtained a stable home. He relied on his girlfriend
and nieces for shelter. Respondent emphasizes that he was never actually homeless, but this fact
is unimpressive given that he never established a stable home suitable for his children and he
remains unable to provide them with even basic necessities. Respondent’s employment was
sporadic at best. Even if he would be able to obtain public assistance if his children were placed
in his care, his lethargic attitude toward searching for regular and gainful employment cast doubt
on his ability to marshal his resources to provide an adequate home.

       Respondent also missed approximately half of his scheduled parenting visits. Further, he
often showed poor judgment and poor appreciation of his children’s psychological condition.
Even though all of the children had been diagnosed with post-traumatic stress disorder due to the
trauma they experienced in their mother’s care, he believed that threatening MW with corporal
punishment would motivate MW to behave better, failing to comprehend how this tactic would

                                               -3-
only cause further trauma. Respondent also upset his children by attempting to facilitate contact
with their mother through letters and phone calls. Although respondent completed parenting
classes and some therapy, he did not benefit from these services. It is well established that it is
not sufficient for a parent to merely participate in, or complete services; the parent must also
benefit from those services. In re Frey, 297 Mich App 242, 248; 824 NW2d 569 (2012).

        Ultimately, respondent began these proceedings unable to provide a home for his children
or protect them from their mother’s abuse, and these circumstances were not markedly improved
by the end of these proceedings. Respondent remained unable to provide proper care and
custody, and the children would be at risk of harm if returned to his care because he was unable
to provide a safe home and he was likely to reintroduce their mother into their lives.
Accordingly, the trial court did not clearly err in finding that clear and convincing evidence
supported termination under subsections 19b(3)(c)(i), (g), and (j).

         Respondent also argues that the trial court erred in finding that termination of his parental
rights was in his children’s best interests. Specifically, respondent contends that he is bonded to
all of his children and that the trial court’s decision must be “confusing” to his children insofar as
he remains able to see MW while his rights to EW, JW, and DA were terminated. In these
circumstances, respondent maintains he should be able to pursue the return of all his children and
that termination was not in the best interests of EW, JW, and DA. We disagree.

         Once a statutory ground for termination is established, the trial court shall order
termination of parental rights if it finds by a preponderance of the evidence that termination is in
the child’s best interests. MCL 712A.19b(5); In re Moss, 301 Mich App 76, 90; 836 NW2d 182
(2013).     The trial court’s best-interest decision is reviewed for clear error.             In re
Brown/Kindle/Muhammad, 305 Mich App 623, 637; 853 NW2d 459 (2014). In considering
whether termination of parental rights is in the best interests of a child, a court may consider a
variety of factors, including the existence of a bond between the child and the parent, the parent’s
ability to parent, the child’s need for permanency and stability, the advantages of a foster home
over the parent’s home, the parent’s compliance with his or her service plan, the parent’s
visitation history, the child’s well-being while in care, and the possibility of adoption. In re
White, 303 Mich App at 713-714. When there are multiple siblings involved in a case, “the trial
court has a duty to decide the best interests of each child individually.” In re Olive/Metts
Minors, 297 Mich App 35, 42; 823 NW2d 144 (2012). While it will often be in the best interests
of the children to keep siblings together, “if keeping the children together is contrary to the best
interests of an individual child, the best interests of that child will control.” Id.

        In this case, the trial court considered the children’s interests individually and, in view of
their varying circumstances, determined that termination was in the best interests of EW, JW,
and DA, but not in the best interests of MW. These findings were not clearly erroneous.
Specifically, in analyzing the children’s best interests, the trial court emphasized respondent’s
inability to provide a suitable home for the children as well as his apparent lack of understanding
for the children’s emotional needs as evinced by his facilitation of contact between the children
and their mother. Nevertheless, the trial court found that termination of respondent’s parental
rights was not in MW’s best interests because respondent’s parental relationship was strongest
with MW. MW was the eldest child and caseworkers believed that respondent could handle
parenting MW. MW expressed a strong desire to be reunited with respondent. Unlike his

                                                 -4-
siblings, MW is placed in residential care as opposed to a foster home, and MW’s fragile
psychological state also was a special consideration with respect to preserving the parent-child
relationship. Given the strong bond between MW and respondent as well as MW’s unique
circumstances, the trial court reasonably concluded that termination would not serve MW’s best
interests.

        Simply because termination was not in MW’s interests, it does not follow that the other
children would be similarly served by continuation of respondent’s parental rights or that the trial
court’s decision to allow continued contact with only MW is impermissibly “confusing” to the
other children. The children were not residing together and had not done so for some time, and
JW, EW, and DA were not in similar circumstances to MW. That is, although an emotional
bond existed between respondent and JW and EW, they were ambivalent about reunification
with respondent. The caseworker testified that respondent was frustrated by JW’s difference in
personality and had difficulty parenting JW. JW and EW were benefitting from therapy and
from their stable foster care placements. Their need for stability and permanency justified the
trial court’s finding that termination was in their best interests.

        In comparison, the youngest child, DA never established a bond with respondent and
showed great reluctance to even interact with respondent during parenting visits. Although
respondent was sympathetic to DA’s reluctance to engage with him, he also upset her by his
continued contact with her mother. On the other hand, DA had a beneficial placement with her
foster mother, who had previously been involved in DA’s care and who intended to adopt DA.
Indeed, DA referred to her foster parents as “mom” and “dad.” On these facts, the trial court did
not clearly err in finding that termination of respondent’s parental rights was in DA’s best
interests.

       Affirmed.



                                                             /s/ Karen M. Fort Hood
                                                             /s/ Kathleen Jansen
                                                             /s/ Joel P. Hoekstra




                                                -5-